Case 2:19-Cv-08344-KI\/|-SCI\/| Document 1 Filed 03/07/19 Page 1 of 10 Page|D: 1

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

Czlorla, ,.U pickens cn’|/. tom 56

Complaint for Employment
Discrimination

 

 

(In the space above enter thefull name(s) ofthe plaintijj’(s).) Case NO`
(to befz`lled in by the Clerk’s O]j*z`ce)

 

-against-
' Jury Tn'al: b Yes l:] No
(check one)

 

"See A++adf)c@£"

 

(Wrz'te the full name of each defendant who is being sued. _If
the names of all the defendants cannot fit in the space above,
please write "see attached " in the space and attach an

additional page with the full list of names. )

 

 

'M,@@WW///i¢,pww¢ eeoc lau/uab

' 2: -c O 34 -Kl\/|- Documentl Ni'é¢d/OS/O?/l$? lPége 20f 10 PagelD: 2

 

 

 

 

 

 

 

 

 

EEocForms(ii/oo) @/u;¢,p/MH;&W q73- 69545’978
CHARGE QF D|SCR|M|NAT|QN charge Preserrted ro; Agency(ies) charge No(s);
This form is affected by the Privacy Aci of 1974. See enclosed Privacy Act m FEPA
Siaiement and other information before completing this form.
EEoc 524-2019-00323
New Jersey Division On Civil Rights and EEOC
State or local Agency, lt any
Name (lndicate Mr., Ms., Mrs.) Home Phone (lncl. Area Code) Date of Blrth
Ms. Gloria D. Dickerson 1947
StreetAddress City, State and ZlP Code

7 Peter Cooper Rd., Apt. #Sg, New York, NY 10010

 

Named is the Employer, Labor Organization, Emp|oyment Agencyl Apprenticeship Committee, or State or Local Government Agency That l Believe
Discriminated Against Nle or Others. (lf more than two, list under PARTlCULARS below.)

 

 

 

 

Name No. Employees, Members Phone No. (Include Area Code)
NEW JERSEY |NST|TUTE OF TECHNOLOGY 500 or More (973) 596-3082
Streei Address Ciiy, State and Z|P Code

University Heights, Newark, NJ 07102

 

 

 

 

 

Name No. Emp|oyees, Members Phone NO. (lriClUde Area Code)
StreetAddress City, State and ZlP Code
D|SCR|M|NAT|ON BASED ON (Check appropriate box(es).) DATE(S) DISCR|M|NAT|ON TOOK PLACE

Earliesi Laiest

RACE |:] COLOR |::| sex |:] RELlGloN |:‘ NATioNAL oRlGlN 08-31-2014 09-20-2018
|:| RETALlATloN AGE olsABu_irY l::| GENETlciNFoRMATloN

|:] OTHER (Speclfy) CONT|NU|NG ACT|ON

 

 

THE PARTICULARS ARE (lf additional paper is needed, attach extra sheet(s)):
| was hired by the above-named employer, Respondent, on or about August of 2014 for the position
of Customer Service Representative. | am an African-American female and l have a disability my
employer is aware of.
l have been subjected to harassment and a hostile work environment by several employees with
Respondent to include: Annie Crawford, Staci Monge||i, and Lauren Rubitz. l have been denied
opportunities to grow as an employee within my department by the aforementioned individua|s. |
have complained to Respondent about these actions and nothing was done to prevent or correct this
harassment and hostile work environment. On one occasion, Ms. Crawford called me into her office
and interrogated me as to how l could be dancing ifI had my disability. These comments were
harassing and uncalled for.
Based on the above information l believe l am being discriminated against on the basis of race
(African-American) age (71 years old), and disability in violation of the Americans with Disabilities
Act, the Age Discrimination in Emp|oyment Act, and Title Vl| of the Civil Rights Act, as amended.

 

 

l want this charge med with both the EEoc and the state or local Agency, if any. l NOTARY - When necessary for State and Loca/Agency Requirements

will advise the agencies if| change my address or phone number and l will
cooperate fully with them in the processing of my charge in accordance with their

 

 

 

Procedures- l swear or affirm that l have read the above charge and that it is true to
l declare under penalty of perjury that the above is true and correct. the best of my knowledge, information and belief
S|GNATURE OF COMPLAINANT

SUBSCR|BED AND SWORN TO BEFORE ME TH|S DATE
NOV 23, 2018 (month, day, yean

Date Charglng Party Slgnature

 

 

 

 

Case 2:19-Cv-08344-Kl\/|-SCl\/| Document 1 Filed 03/07/19 Page 3 of 10 PagelD: 3

EMPLOYMENT STANoARos AoMiNi_sTRAnoN
WAGE AND HouR DlvlsloN

- EMPLOYEE PERSONAL INTERV|EW STATEMENT U.S. DEPARTMENT CiF LABOR (( -
?)

 

This report is authorized by Section ll of the Fair Labor Standards Act and other Wage-Hour laws.
While you are not required to respond, your cooperation is needed for the Wage Hour Division to
make a determination of compliance under the applicable Act(s). Your identity will be kept
confidential to the maximum extent possible under existing law.

 

 

 

 

 

 

12/27/2018
(Date)
Telephone
(Place of Interview)
Gloria D. Dickerson 7 Peter Cooper Rd Apt 86
(Name of Employee) (Number, Street, apt. no.)
New York l NJ 10010 917-584-6028
(City or town) (State, Zip Code) (Telephone number)

New Jersey Institute of

 

18+ years of age(was/have been) employed by TeChnolOgy
323 Martin Luther King
Blvd, Newark, NJ for the approximate period 7/2014 to present

 

 

(Location of establishment)

as Customer Service Rep
(Occupation or description of dutiesl

Statement:

I work Monday to Friday from 8:30am-4:30pm. I work 35 hours per week
after lunch breaks. I work plus or minus 1820 hours per year. NJIT has
about 2000 employees. I have re-certified 3 times since my original
FMLA. I have been on FMLA since 2016. The last recertification was
8/14/2018. NJIT handles the FMLA packages. Sandra Dias handles all the
FMLA packages. She reports to the Assistant VP of HR Annie Crawford,
the VP of HR is Chitra Iyers. My FMLA is intermittent leave. I use the
leave when there is a flare up. For Example, one time there was
painting going on and I had to leave. I have a chronic respiratory
condition. .

I have a complaint filed with EEOC that is for separate issues
with the ASST VP Annie Crawford, In example, bullying and etc. This
complaint with USDOL is specific to the ENEA.Issue.

v I was harassed due to me using intermittent FMLA. I was invited
to a Co-worker retirement party which was held on a Saturday evening.
During the event I danced as I have done during previous related
events. On or around 9/7/2018 Annie Crawford the ASST VP of HR asked
me to come to her office along with Sandra Dias the person who handles
FMLA for NJIT. `

Annie said to me, “It was brought to my attention that you
attended Norma’s Retirement Celebration”. She further asked, “How can
you dance on FMLA?” She repeated that question several times. I felt
humiliated by the question from her because I felt she had no right to
ask me such a question. I felt her actions were insensitive, unfair,
unnecessary, retaliatory, and extremely hurtful. I asked her if I was
supposed to roll over and die.

Case 2:19-Cv-08344-Kl\/|-SCl\/| Document 1 Filed 03/07/19 Page 4 of 10 PagelD: 4

After this meeting I went to the VP Chirtra Iyer’s office and
asked her if she knew I was going to get questioned about the party.
The VP said she was and asked if it was on a Saturday? At that point
the VP went into Annie Crawford’s office. I don’t know what transpired
from that.

I didn’t get any disciplinary action. I asked for written
clarification for the reason to confront me regarding the incident.
Annie Crawford dismissed the question and said it was just a
discussion. She justified her action saying that a supervisor has the
right to exercise due diligence.

The week before the incident there was painting going on. I was
out that Friday before. I was out the week after for some days. I was
at the party that Saturday for an hour and half.

I give permission to use my name. I want the USDOL to put a stop
to these type of questioning or treatment and put them on notice.

~

 

The above statement was read to me, and I have read the
statement and it is true to the best of my knowledge.

 

Signed by:

nmervievtaken: Eduardo Oliveira

Wage Hour Investigator

 

 

 

Case 2:19-cv-08344-Kl\/|-SCl\/| Document 1 Filed 03/07/19 Page 5 of 10 PagelD: 5

Case ID: 1871614

New Jersey lnstitute of Technology (NJIT) FEIN # XX-XXXXXXX
University Heights, Fenster Hall, Room 500

Newark, NJ 07102

Contact Information:
Sandra Matos Dias, B.A., sHRBP, MHRM matosdia@njit.edu 973-596-5468 Oft`lce
Human Resource Generalist
Labor/Employee Relations, Human Resources
New Jersey Institute of Technology
University Heights, Fenster Hall, Room 500
Newark, NJ 07102
Limited FMLA Narrative

Company Oft“lcers

Dr. Joel Bloom-President

Dr. Fadi Deek ~ Executive Vice President

Holly Stern Esq. - General Counsel/V ice President, Legal Affairs
Chitra S. lyer, J.D. - Vice President of Human Resources

Coverage (825.104):

New Jersey Institute of Technology (NJIT) is a covered employer as it employs over (50) employees
within a (75) mile radius. NJIT has 1,445 employees as of January 7, 2019; NJIT has one main campus
although it operates a solar observatory in Big Bear, California, with a small number of employees. (See

Exhibit ci)

Prior History
The employer has no prior history.

Period of Investigation
January 2, 2017 through January 2, 2019

MODO
No MODO necessary as the employer falls under the Northem NJ District Oftice's geographical are.

Eligibility (825.110): The complainant was eligible for FMLA leave, as she was employed by the
covered employer, since July of 2014 and worked in excess of 1250 hours in the past twelve months prior

to the need for leave. (See Exhibit B2)

Qualifying Condition/ Serious Health Condition (825.115(c) : _
The employee had a qualifying condition and had an approved FMLA package in with the HR

Department. (See Exhibit Dl)

Employee Notif`lcation (825.303(a)):
The Complainant submitted, “Certitication of Health Care Provider for Employee's Serious Health

Condition” form WH 380-E (See Exhibit Dl)

Status of Compliance
Reason for Investigation:
This limited investigation was initiated due to a complaint received from a current employee, Gloria D.
Dickerson hereinafter referred to as “the complainant”. The complainant had an approved intermittent
FMLA. She alleged harassment from the employer due to the usage of intermittent FMLA. The
complainant has been approved for intermittent FMLA for the past couple of years and has been able to
manage her medical condition fairly well. The complainant stated she was invited to a co-worker's

Case 2:19-cv-08344-Kl\/|-SCl\/| Document 1 Filed 03/07/19 Page 6 of 10 PagelD: 6

retirement party, which was held on a Saturday evening. During the event, she stated she danced as she
has done during previous work related events. The complainant stated that on or around 9/7/2018 Annie
Crawford, Assistant VP of Human Resources asked her to come to her office along with Sandra Dias,
(HR Generalist) who is responsible for management of FMLA paper work.

Annie Crawford said, “It was brought to my attention that you attended Norma’s Retirement Celebration”.
The complainant alleged she went on to ask, “How can you dance on FMLA?” She stated that the Asst.
VP of HR repeated the question several times. The complainant stated she felt humiliated by the question
and felt she had no right to ask her such a question. The complainant felt the action was insensitive,
unfair, unnecessary, retaliatory and extremely hurtful. The complainant asked the Asst. VP, if “I was
supposed to roll over and die”.

The complainant asked for written clarification for the reason to confront her about the incident. The
complainant alleged the Asst. VP of HR dismissed the question and said it was just a discussion. She
further alleged that the Asst. VP justified her action by saying a supervisor has “the right to exercise due
diligence”.

This case was limited to the complainant The complaint was substantiated Interviews with the
complainant'and Assistant VP HR support the violation finding. (See Exhibit Bl-B2)

General Notice- 825.300 (a): No apparent violations. Firm provides each employee at hire with
employee handbook and general notices regarding FMLA Policy. (See Exhibit D2, D3)

Eligibility Notice - 825.300(b): No Violation found. Firm provided proof that this notice is given
properly. Employees requesting FMLA leave are provided the Notice in writing within 5 business days of
the request for leave. The firm provides eligibility notice both orally and for WH 381 (see Exhibit D2-D5)

Rights and Responsibilities`Notice 825.300(c): No Violations found. Employees requesting FMLA
leave are provided the Eligibility Notice within 5 business days of the request for leave. The firms
provides the Rights and Responsibilities Notice using form WH-381. (See Exhibit D2-D5)

Designation Notice - 825.300(d): No Violation found. Employees requesting FMLA leave are provided
the Notice in writing within 5 business days of when employer receives sufficient information to know
leave is FMLA Qualifying. The employer provides the Designation Notice both in an employer created
letter and using form WH-382.

Policy Review: Policy review revealed that the firm appears to be in compliance. The employer has the
policy in their employee handbook and has separate University Policies and Procedures for Family Leave.
(See Exhibit D2-D3). The university also provides training to all its front line supervisors (See Exhibit
D5)

Discrimination- 825.220: A Violation was found. The complainant alleged discrimination (e.g.
disciplinary action) claiming that she was harassed in a meeting where she was questioned how she can be
on FMLA and be at a retirement party dancing on here day off. “Discrimination occurs when employees
protected under FMLA are treated less generously than non-protected employees Based on the initial
conference and interviews with both the complainant and Asst. VP of HR, it was determined there was a
violation. (See Exhibit Bl-B2, C2)

After interviewing the complainant to get the details of the complaint, an initial conference was held on
1/3/2019 with the General Counsel Holley Stern, VP of HR Chitra Iyer, and HR Generalist Sandra Dias.
During the initial conference, Sandra Dias who was part of the meeting acknowledged that the
complainant was called into the office for questioning “because they got information that she was at a
retirement party and was dancing”. (See Exhibit C2)

Case 2:19-cv-08344-Kl\/|-SCl\/| Document 1 Filed 03/07/19 Page 7 of 10 PagelD: 7

The Asst. VP of HR Was interviewed to gather further information of why she had called the complainant
into her office to question how the complainant could be dancing at a retirement party when she is on
FMLA. (See Exhibit B l)

Disposition:

On 1/18/2019, a final conference Was held With General Counsel Holley Stern, VP of HR Chitra lyer, and
HR Generalist Sandra Dias The investigator explained to them that he had reviewed their policy and
found everything was in order but there Was a violation of discrimination for the incident where the
complainant Was questioned He further explained that these type of questions that happen cannot be
allowed. lt explained that there are proper procedures for When there a doubt of the FMLA usage. For
example, if an employee's certification says that he/she will have flare ups about 5 times a month and now
the employee is taking two consecutive weeks, the employer is allowed to ask for a recertification

The employer's general counsel Would not accept the violation at first and a second conference call Was
made on 1/24/2019 With ADD Deligi and the employer's representatives ln that conference call the
investigator and the ADD reiterated what Was said in the first final conference The general counsel
agreed to future compliance and agreed the proper procedure Would be to ask for a recertification lt Was
requested that they send the days they designated as FMLA leave for the complainant (See Exhibit D7)

Employee Notification
_On 1/28/2019, the complainant Was contacted regarding the case outcome.

Recommendation:
Recommend case administratively closed.

7'C; Pers°"a' P"Va,°y, Wage and Hour Investigator

Case 2:19-cv-08344-Kl\/|-SCl\/l Document 1 Filed 03/07/19 Page 8 of 10 PagelD: 8
EEOC am rel iri/rel U.S. EQuAi_ EMPLoYMENT OPPoRTuNiTY CoMMissioN

 

DisiviissAL AND NoTicE oF RlGHTS

 

 

TOI Gloria D. Dickerson Fr<>mi Newark Area Office

7 Peter Cooper Rd. 283-299 Market Street

Apt. #89 Two Gateway_Center, Suite 1703

New York, NY10010 Newark, NJ 07102

|:| On behalf of person(s) aggrieved whose identity is
CONF/DENT/AL (29 CFR §1601.7(a))

EEOC Charge No, EEOC Representative Telephone No.
524'2019'00323 Rayba Watson, Enforcement Supervisor (973) 545'5021

 

THE EEOC |S CLOS|NG |TS FlLE ON TH|S CHARGE FOR THE FOLLOWlNG REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
discrimination to hle your charge

EUUUU

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes This does not certify that the respondent is in compliance with
the statutes No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

Other (bn'efiy state)

UU

- NOT|CE OF SUIT RlGHTS -

(See the additional information attached to this form.)

Tit|e V|l, the Americans with Disabilities Act, the Genetic information Nondiscrimination Act, or the Age
Discrimination in Emp|oyment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed W|THlN 90 DAYS of yourr_eceipt of this notice; or your right to sue based on this charge will be
|ost. (The time limit for filing suit based on a claim under state law may be different.)

Equa| Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment This means that backpay due for any violations that occurred more than 2 years (3 vears)

before you file suit may not be collectible.

  

- ' alf of the Commission

NOV 2 9 2018

En°'°sures(s) Jo ,» aldinger, Area Office Director (Date Ma"/ed)

CCI

Vanessa C|arke Young

LaborlEmployee Relations

NEW JERSEY |NST|TUTE OF TECHNOLOGY
University Heights

Newark, NJ 07102

Case 2:19-cv-08344-Kl\/|-SCl\/l Document 1 Filed 03/07/19 Page 9 of 10 PagelD: 9

V. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to
order. Do not make legal arguments Include any basis for claiming that the wrongs
alleged are continuing at the present time. Include the amounts of any actual damages
claimed for the acts alleged and the basis for these amounts lnclude any punitive or
exemplary damages claimed, the amounts and the reasons you claim you are entitled to
actual or punitive money damages

The h/iio'itzaimani%ine milasjeel/l 60 Ei Car€alou 5
that ii Was §i’rt§sfiil to be i visio(e rtt/le`fl)cpari’lhevlt of
e .o//l n ala .7heb of iii
5 l/r'l/i the €' /1¢1/ ri’z‘ni`l’, §fade/?i‘§
illel/llai/e frle to "heiridofme’ ’l?i/ lvma,d/afmh'na He/s
behar/inn lian il// th impro riss/anal meal/1501 ri'fea{ aff/walz a,

lind maheer win/dim nas/we 7b mdsiéfhe/r//h a/ bailar/rae
VI. Certification and Closing iii maximum amo¢_"/??"Ofd¢ 4/"5§€6( 4//0W€O{b
/¢r flrei`r beh ai//'ori§ r¢qu¢j fe

Under Federal Rule of Civil Procedure ll ,by signing below, l certify to the best of my

knowledge, information, and belief that this complaint (1) is not being presented for an

improper purpose, such as to harass cause unnecessary delay, or needlessly increase the

cost of litigation; (2) is supported by existing law or by a non-frivolous argument for

extending, modifying, or reversing existing law; (3) the factual contentions have

evidentiary support or, if specifically so identified, will likely have evidentiary support

after a reasonable opportunity for further investigation or discovery; and (4) the

complaint otherwise complies with the requirements of Rule 11.

A. For Parties Without an Attorney

l agree to provide the Clerk’s Office with any changes to my addresswhere case-
related papers may be served. l understand that my failure to keep a current
address on file with the Clerk’s Office may result in the dismissal of my case.

Date of signing:M

2%»¢4/
Signature of Plaintiff A' /i:l//&W

Pnnted Name of Plaintiff /G /0 [`/d O plC/f<€{`$ 0 h

Case 2:19-cv-08344-Kl\/|-SCl\/l Document 1 Filed 03/07/19 Page 10 of 10 PagelD: 10

B. For Attorneys

Date of signing: , 20_

 

Signature of Attorney
Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Address

Telephone Number
E-mail Address

 

 

 

 

